In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS

*************************
CAROLYN KERR,              *
                           *                          No. 12-487V
               Petitioner, *                          Special Master Christian J. Moran
                           *
v.                         *                          Filed: August 7, 2013
                           *
SECRETARY OF HEALTH        *                          Stipulation; influenza; Guillain-
AND HUMAN SERVICES,        *                          Barré syndrome.
                           *
               Respondent. *
*************************

                                  UNPUBLISHED DECISION 1

Anne C. Toale, Maglio, Christopher, and Toale, Sarasota, FL, for Petitioner;
Traci R. Patton, U.S. Department of Justice, Washington, D.C., for Respondent.

        On August 6, 2013, the parties filed a joint stipulation concerning the petition for
compensation filed by Carolyn Kerr on August 2, 2012. In her petition, petitioner alleged that
the influenza vaccine, which is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R.
§100.3(a), and which she received on November 15, 2011, caused her to suffer Guillain-Barré
Syndrome (“GBS”). Petitioner further alleges that she suffered the residual effects of this injury
for more than six months. Petitioner represents that there has been no prior award or settlement
of a civil action for damages on her behalf as a result of her condition.

          Respondent denies that the influenza vaccine caused petitioner to suffer GBS or any other
injury.

       Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A.
The undersigned finds said stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

          Damages awarded in that stipulation include:


          1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
    A. A lump sum payment of $200,000.00 in the form of a check payable to Carolyn
       Kerr. This amount represents compensation for all damages that would be
       available under 42 U.S.C. § 300aa-15(a).

    B. An amount sufficient to purchase the annuity contract described in
       paragraph 10 of the attached Stipulation (attached as Appendix A), paid to the
       life insurance company from which the annuity will be purchased.

       These amounts represent compensation for all damages that would be available
under 42 U.S.C. §300aa-15(a).

        In the absence of a motion for review filed pursuant to RCFC, Appendix B, the clerk is
directed to enter judgment in case 12-487V according to this decision and the attached
stipulation. 2

       Any questions may be directed to my law clerk, Tucker McCarthy at (202) 357-6392.

       IT IS SO ORDERED.

                                                    s/ Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.

                                                2